948 F.2d 1291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Raymond WAY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-1817.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1991.

1
Before BOYCE F. MARTIN, JR. and SUHRHEINRICH, Circuit Judges, and HILLMAN, Senior District Judge.*

ORDER

2
James Raymond Way, a pro se federal prisoner, appeals a district court order denying his motion to vacate filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Way pleaded guilty in 1990 to bribing a public official and unlawfully possessing a machine gun.   He was subsequently sentenced to twenty-one months imprisonment.   He did not file a direct appeal.   Rather, he filed the present motion to vacate.   In his motion, he alleged that:  1) the government failed to comply with the Administrative Procedure Act, the Federal Register Act, and the Paperwork Reduction Act;  2) the crime of which he was convicted was created by a government agent or informant;  3) his conviction was obtained by outrageous governmental conduct;  4) the Comprehensive Crime Control Act of 1984 prohibited the imposition of consecutive sentences for his crimes;  and 5) the government failed to disclose certain exculpatory evidence.   The district court denied his motion and dismissed the case.   Way filed a timely appeal and a motion for default judgment and immediate release.


4
Upon review, we affirm the district court's judgment.   Way has failed to establish the denial of a substantive right or defects in his proceedings which are inconsistent with the rudimentary demands of fair procedure.   United States v. Timmreck, 441 U.S. 780, 784 (1979).


5
Accordingly, we deny Way's pending motion and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Senior U.S. District Judge for the Western District of Michigan, sitting by designation